Citation Nr: 1819748	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-30 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas
 
 
THE ISSUE
 
Entitlement to a disability rating greater than 20 percent for a cervical strain with degenerative disc disease and disc narrowing including neck condition.
 
 
ATTORNEY FOR THE BOARD
 
Allen M. Kerpan, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1980 to May 2000.
 
This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs in Houston, Texas.  The case was remanded in December 2016.
 
This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 
 
 
FINDING OF FACT
 
The Veteran's cervical strain with degenerative disc disease and disc narrowing including neck condition was not manifested by forward flexion limited to 15 degrees or less, by favorable ankylosis at any time, or by evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks in any twelve month period since December 11, 2008.
 
 
CONCLUSION OF LAW
 
The schedular criteria for a disability rating in excess of 20 percent for a cervical strain with degenerative disc disease and disc narrowing including neck condition, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2017).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Further, the Board finds that there has been substantial compliance with its December 2016 remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).
 
The Veteran's cervical strain with degenerative disc disease and disc narrowing including neck condition was rated as 10 percent disabling from June 1, 2000 to December 10, 2008, and 20 percent since December 11, 2008 under Diagnostic Code 5243-5237.

The Veteran's cervical disorder is rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides a 20 percent rating when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, a combined range of motion of the cervical spine greater than 170 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242.
 
A 30 percent rating is assigned when forward flexion of the cervical spine is limited to 15 degrees or less; or favorable ankylosis of the entire cervical spine.
 
These ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.
 
The appellant is also service connected for cervical degenerative disc disease.  Hence, the Board notes that if he has an intervertebral disc syndrome the Veteran may be rated under the rating criteria for that disorder.  That rating criteria provides that an intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted. Note (1) states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a , Diagnostic Code 5243.


Increased Rating Cervical Spine
 
In January 2001 VA granted entitlement to service connection for a cervical strain with minimal disc space narrowing and assigned a 10 percent rating.   Following the appellant presenting a claim on December 11, 2008 for an increased rating the evaluation was increased in a June 2009 rating decision to 20 percent.  The Veteran appealed.
   
Collectively, medical records between December 12, 2007 and December 11, 2008 do not show forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

At a July 2008 VA examination the Veteran reported constant, sharp to dull cervical pain.  The pain reportedly was 3/10 in severity, and the claimant stated that it affected his ability to sit, bend and do his job.  The Veteran also described radiating pain to the upper extremities, and the Board notes that the claimant is separately service connected for left upper extremity radiculopathy.  The rating assigned that disorder is not, however, a question before the Board.  Physical examination revealed forward flexion and extension to 45 degrees, bilateral lateral flexion to 40 degrees, and bilateral lateral rotation to 60 degrees.  Pain was noted throughout the arc of motion.

At an April 2009 VA examination the appellant reported similar complaints.  Physical examination revealed flexion to 30 degrees, extension to 45 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 65 with no evidence of pain on active motion.  There was no evidence of ankylosis.  There were degenerative changes of the cervical spine with minimal posterior displacement of the C4 and C5 but no other abnormality seen.  The diagnosis  was cervical spine spondylosis.

At an April 2012 VA examination forward cervical flexion was to 45 degrees or greater without evidence of painful motion.  The appellant demonstrated at least some range of motion in all other planes of cervical movement. 
 
At a July 2017 VA examination the Veteran showed forward flexion to 30 degrees in both active and passive range of motion, but no evidence of favorable or unfavorable ankylosis.  The examiner also found no evidence of abnormal gait or spine contour. 
 
No VA examination found evidence of an intervertebral disc syndrome, or physician prescribed bed rest due to an intervertebral disc syndrome.

The Board acknowledges the reports of pain associated with the Veteran's cervical disability during the pertinent period.  VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  As previously noted, however, the general formula for disabilities of the cervical spine expressly states that the criteria and ratings apply "with or without symptoms such as pain."  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  In other words, the presence of pain is already taken into account in the formula. 68 Fed. Reg. 51454 -5 (Aug. 27, 2003) ("Pain is often the primary factor limiting motion, for example, and is almost always present when there is muscle spasm.  Therefore, the evaluation criteria provided are meant to encompass and take into account the presence of pain, stiffness or aching, which are generally present when there is a disability of the spine.")  As such, the Board does not find that any higher rating is warranted based on the Veteran's reports of cervical pain, to include on flare-up or after repetitive movement.
 
Similarly, the Board acknowledges that under 38 C.F.R. § 4.59, examination of certain joints should include testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and if possible, with the range of opposite undamaged joint.  Correia v. McDonald, 28 Vet.App. 158 (2016).  However, as previously discussed, the pertinent ratings of the spine apply with or without symptoms such as pain.  Thus any deficiency in the spine examinations of record in this regard is harmless, as an assessment of pain in accordance with 38 C.F.R. § 4.59 would not provide a basis for the assignment of any higher rating.  Moreover, given the lapse of time since the periods decided herein, any additional examination would be merely retrospective, while objective, contemporaneous medical evidence is of record.  Hence, remanding these issues for further examination would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of the case.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).
 
In this case the Board has reviewed all of the Veteran's medical records and all other claim evidence applicable to the relevant regulations.  The preponderance of the evidence establishes that the Veteran's service-connected neck disability does not meet the criteria for a rating higher than 20 percent, and the doctrine of reasonable doubt is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The appeal is denied.
 
 
ORDER
 
Entitlement to a disability rating greater than 20 percent for a cervical strain with degenerative disc disease and disc narrowing including neck condition is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


